CHRISTIAN, Judge.
The offense is robbery; the punishment, confinement in the penitentiary for ten years.
The state’s testimony was to the effect that appellant and another man exhibited pistols and took from the possession of Mrs. J. W. Gosnell $63 in money. Mrs. Gosnell was acquainted with appellant. She positively identified him as one of the men who participated in the robbery. Other witnesses testified to the effect that the robbery was perpetrated. Appellant did not testify and introduced no witnesses.
In reply to a question by counsel for the state, one of the witnesses said: “Well, a robbery was perpetrated.” Appellant’s objection on the ground that the statement of the witness was a conclusion was overruled. It was uncontroverted that two men robbed Mrs. Gosnell. The witness who made the statement we have quoted did not undertake to testify that appellant perpetrated the robbery. However, Mrs. Gos-nell positively identified appellant. Under the circumstances, if it should be conceded that appellant’s objection should have been sustained, the matter presents harmless error.
The judgment is affirmed.
*703PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.